Citation Nr: 0205626	
Decision Date: 05/31/02    Archive Date: 06/11/02	

DOCKET NO.  94-19 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
secondary to a service-connected abdominal disorder.

2.  Entitlement to an increased evaluation for residuals of a 
ruptured appendix with resection of the ileum, status post 
ileocolostomy with multiple adhesions and laparotomy scars, 
currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.






ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to September 1949.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO), denying the veteran 
service connection for a heart disorder secondary to his 
service-connected abdominal condition, as well as an 
increased evaluation for his service-connected abdominal 
condition.  The veteran appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court).  
In May 2001 the Court vacated the Board's decision and 
remanded the case to the Board for further adjudication in 
light of the provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's heart disorder is not etiologically or 
causally related to the veteran's service-connected abdominal 
condition nor is it aggravated by the service-connected 
abdominal condition.

3.  The veteran is presently receiving the maximum schedular 
rating for postoperative residuals of resection of the large 
and small intestines; this disorder is productive of no more 
than severe disability and it does not result in marked 
malnutrition, anemia or general debility nor are there 
serious complications such as liver abscesses or a fistula.  

4.  The evidence does not show an exceptional or an unusual 
disability picture due to postoperative residuals of a 
ruptured appendix with resection of the ileum or a need for 
frequent periods of hospitalization or marked interference 
with employment.  


CONCLUSIONS OF LAW

1.  The veteran's heart disorder is not proximately due to or 
the result of the service-connected abdominal condition.  
38 U.S.C.A. §§ 5103, 5103(A), 5107 (West Supp. 2001); 
38 C.F.R. § 3.310(a)(2001); 66 Fed. Reg. 45, 620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

2.  The criteria for a rating in excess of 60 percent for 
postoperative residuals of a resection of the ileum have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103(A), 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114 and 
Part 4, Diagnostic Codes 7323, 7328, 7329, 7330 (2001); 66 
Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Consideration

During the pendency of this appeal the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103(A), 5106, 5107, 5126 (West Supp. 
2001).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

After reviewing the record, the Board is satisfied that by 
virtue of the rating decision, statement of the case and 
supplemental statement of the case issued during the pendency 
of this appeal that the veteran was given notice of the 
information and medical evidence necessary to substantiate 
his claim.  Moreover it appears that all evidence identified 
by the veteran or in his possession has been obtained and 
associated with the claims file.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity of this service-
connected disability in issue than that shown by the clinical 
data currently on file.  The veteran's service medical 
records are on file and appear to be intact.  In addition the 
RO has provided the veteran with VA examinations in November 
1998 and April 1999 and obtained several medical opinions 
with respect to the secondary service-connected issue and the 
relationship that is contended by the veteran.  

In addition, following the Court's remand, the Board wrote to 
the veteran and his representative and afforded them the 
additional opportunity to submit further argument or 
evidence.  Their response was that they had no additional 
argument or evidence to offer.  Thus, the Board concludes 
that the duty to assist under the VCAA has been satisfied 
with respect to the issues on appeal.  

Factual Background

The veteran's service medical records show that the veteran 
was hospitalized on a number of occasions between August 1947 
and January 1950 for abdominal complaints.  In August 1947 
the veteran was found to have acute suppurative and 
gangrenous appendicitis, an abnormal pelvic abscess and a 
mechanical intestinal obstruction.  During this 
hospitalization, he underwent an exploratory laparotomy and 
an ileotransverse colostomy.  He was thereafter hospitalized 
in November 1947 and in December 1947 for related complaints.  
In January 1948, he was rehospitalized with the complaint of 
persistent diarrhea unrelieved by medical management.  During 
this period of hospitalization he underwent further surgical 
procedures to include an exploratory laparotomy, lysis of 
adhesions of the ileum, take down of ileotransverse 
colostomy, closure of colostomy, resection of ileum and side-
to-side anastomosis.  

The veteran was next hospitalized in January 1950 by VA with 
complaints of abdominal cramps and diarrhea.  The veteran 
reported on this occasion that, following his operation in 
July 1948, he had been asymptomatic until early December 
1949, when he began to develop cramping abdominal pain, which 
was diffuse throughout his abdomen.  He indicated that his 
diarrhea continued and that between December 5, 1949, and 
January 26, 1950, he lost about 12 pounds.  The veteran was 
put on a low-residue diet, which controlled his diarrhea to 
some extent.  No organic cause for his complaint was found 
and his physician believed the veteran's gastrointestinal 
disorder was functional in etiology.  Mild irritable colon 
syndrome was the diagnosis at hospital discharge. 

Service connection for ruptured appendix, resection of ileum, 
ileocolostomy and multiple adhesions, and a laparotomy scar 
was established by an April 1950 RO rating action.  This 
disorder was rated 60 percent disabling under Diagnostic 
Code 7328 of VA's Schedule for Rating Disabilities (Rating 
Schedule).  

The veteran underwent a further exploratory laparotomy in 
March 1978 for small bowel obstruction at a private medical 
facility.  Additional surgery including a lysis of adhesions 
and a resection of dilated portion of jejunum with an end-to-
end jejunostomy.  

When hospitalized in January 1983 because of several days of 
vomiting with vague abdominal pain and marked dehydration, 
the veteran was provided a gastroscopy.  A biopsy of the 
duodenum showed acute and subacute nonspecific inflammation 
and biopsy of the stomach showed no significant pathologic 
changes.  The veteran's condition was managed with Tagamet 
and a nonulcerogenic diet.  

The veteran was rehospitalized in September 1986 because of 
crampy abdominal pain and signs and symptoms compatible with 
a partial small bowel obstruction.  He was treated with 
intravenous fluids and putting his bowel at rest.  The 
treatment resulted in gradual significant improvement.  No 
surgery was performed.  

VA outpatient treatment records, compiled between August 1991 
and April 1993 and received in connection with his current 
claims, show that in August 1992 the veteran was noted on 
medical history to have mitral insufficiency, rheumatic fever 
at age 6, pericarditis in 1990, a systolic click, PVC(s), 
increased left ventricular hypertrophy, and probable early 
congestive heart failure.  Mitral insufficiency was the 
diagnosis.  A December 1992 entry records that the veteran 
was recently discharged from a private hospital, postcardiac 
valve surgery.  

When hospitalized by VA in July 1995 for a dental procedure, 
the veteran was noted to have a history of abdominal 
pericarditis and mitral valve disease with status post mitral 
valve placement in October 1992.  The veteran was described 
on physical examination for admission as being well 
developed, well built and not in any acute distress.  He was 
also noted to be on a 2-gram sodium low cholesterol diet.  A 
VA outpatient treatment record dated in September 1995 
reported that the veteran had been watching his diet since 
knowing about diabetes mellitus.  His weight was recorded in 
December 1995 as 185 pounds and it was indicated that his 
goal for weight was 175 to 180 pounds.  

Private outpatient treatment records show that the veteran 
was prescribed a 10-day trial of Floxin in late May 1995 for 
prostatitis and began shortly thereafter to experience "bad 
diarrhea."  Following discontinuance of this medication, his 
diarrhea was noted to clear up.  

On file is a February 1997 memorandum from a VA physician who 
reviewed the veteran's claims file at the request of the RO 
for the purpose of ascertaining whether the veteran's 
service-connected disability aggravated his existing heart 
condition.  This physician noted that the veteran had a 
history of viral pericarditis in 1990 and in August 1993 had 
mitral insufficiency severe enough to require a mitral valve 
replacement.  He further noted the veteran's childhood 
history of rheumatic fever.  He observed the cause of mitral 
regurgitation or insufficiency and stated that "there is no 
indication in the preoperative history of an etiology that 
would include abdominal surgery that occurred in 1947, 1948, 
and again in 1950."  He added that these conditions 
necessitating the veteran's abdominal surgery were present 
42 years prior to the veteran's replacement of his mitral 
valve and therefore, medically would not be involved as an 
aggravating condition to his present cardiac problems.  He 
concluded that, in his medical opinion, "there is no 
relationship between the veteran's service-connected medical 
condition and his present cardiac problems."  

A second VA physician reviewed the veteran's claims file in 
April 1997 for an opinion on the relationship, if any, 
between the veteran's service-connected disability and his 
present heart condition.  This physician noted the history of 
the veteran's service-connected disability.  He further 
observed that the veteran's past medical history also 
included rheumatic fever in childhood, which was documented 
in the clinical record on several occasions and apparent 
viral pericarditis in September 1990.  A catheterization in 
September 1990 was observed to have shown mitral valve 
prolapse with three-plus mitral regurgitation, normal 
coronary arteries and normal ejection fraction.  The 
veteran's medical history referable to his service-connected 
disability was also noted as well as the observation that, in 
1983, when the veteran was hospitalized with acute gastritis 
and pneumonia, no evidence of cardiac problems other than a 
heart murmur was noted.  The reviewing physician stated that 
the veteran had a 75-pack-year history of cigarette smoking, 
quitting in 1978 and in September 1995 was diagnosed with 
diabetes.  He opined based on his review of the veteran's 
clinical record, that there was no relationship between the 
veteran's service-connected medical condition and his mitral 
insufficiency.  

The veteran was afforded a VA large and small intestine 
examination in November 1998.  On medical history obtained at 
this time, the veteran denied weight loss or gain, nausea 
and/or vomiting and fistula.  He did report a history of 
constipation and/or diarrhea since age 18.  On physical 
examination, there was no clinical evidence of malnutrition, 
anemia, other evidence of debility and/or abdominal pain.  
The veteran's VA examiner commented that the veteran had a 
history of surgical resection of the small intestines in 
approximately 1947 times five and since that time has had a 
lot of diarrhea, gas and bouts of diarrhea being the biggest 
problem.  

VA outpatient treatment records compiled between October 1996 
and March 1990 include a December 1997 entry, where it is 
noted that the veteran weighed 185 pounds and that this 
represented a weight gain of 10 pounds in one year.  It was 
also noted that the veteran has three well-balanced meals a 
day and omits greasy snack foods.  The veteran's weight was 
recorded as 190 pounds in March 1999.  

On a followup VA large and small intestine examination in 
April 1999, the veteran again denied any history of weight 
gain or loss, nausea and/or vomiting.  Physical examination 
disclosed no evidence of malnutrition, anemia and/or other 
evidence of debility.  The veteran had no abdominal pain.  
The examiner stated that the veteran had complained of 
constant diarrhea since his surgery in service.  

When examined by VA in June 1999, the veteran's problems with 
diarrhea were again noted and reported to be disturbing his 
lifestyle.  It was further noted that despite this problem 
the veteran maintains a good nutritional balance.  His weight 
was recorded as 185 pounds and his height as 5 feet 11 
inches.  On physical examination, the veteran's abdomen was 
found to be soft.  The examiner observed as a diagnostic 
assessment that the veteran was status post multiple 
abdominal operations and according to the veteran's report 
suffered from diarrhea which bothers his lifestyle, but as 
per examination and laboratory studies has not resulted in 
malnutrition.  

Analysis

I.  Secondary Service Connection for a Heart Disorder

The evidence of record, as summarized above, clearly 
demonstrates the veteran's heart disorder, mitral 
insufficiency, was not present in service or objectively 
demonstrated within the immediate post service period.  The 
existence of this disorder was not demonstrated earlier than 
1990, approximately 40 years after the veteran's discharge 
from service.  It is thus too remote in time from service to 
support a claim that it is directly related thereto and the 
veteran has not contended otherwise.  Obviously, therefore, a 
conclusion that this disorder was incurred in or aggravated 
in service cannot be sustained even on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (Wet 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

It is the veteran's contention that his current heart 
disorder is causally or etiologically related to his service-
connected postoperative abdominal disability and/or 
aggravated by that disability.  

A grant of secondary service connection requires that it be 
shown that the disorder at issue began as a direct result of 
service-connected disability or that it be aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  A review of all 
the evidence of record fails to demonstrate that this is the 
case here.  There is no objective clinical indication that 
the veteran's heart disorder was directly caused or 
aggravated by his service-connected disability.  

As part of the development of this claim, two VA physicians 
were separately asked to review the entire claims folder in 
order to render an opinion as to whether the veteran's heart 
disorder was in any way caused by or aggravated by his 
service-connected abdominal disability.  It was the opinion 
of both physicians that there was no relationship between the 
veteran's service-connected disability and his current heart 
disorder.  The veteran has presented no competent (medical) 
evidence showing otherwise and the record does not disclose 
any such evidence.  The Court has indicated that while a 
claim need not be conclusive, the statue provides that it 
must be accompanied by evidence.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

In opposition to the VA medical opinions obtained and noted 
above, the veteran has proffered only his assertion that his 
post service heart disorder is related to his service-
connected abdominal disability.  While the veteran and his 
representative may believe that the veteran's heart disorder 
was aggravated by his service-connected postoperative 
residuals of a ruptured appendix with resection of the ileum, 
the lay assertions alone are not competent evidence for 
establishing secondary service connection for a heart 
disorder.  

The Board is satisfied on the basis of the evidentiary record 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for a heart disorder on 
a secondary basis and thus the claim must be denied.  

II.  Increased Evaluation for Postoperative Residuals of a
Ruptured Appendix with Resection of the Ileum.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2001).  Although regulations require that in 
evaluating his given disability, the disability must be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, a 
disability which has been continuously rated at or above any 
evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  38 C.F.R. § 3.951 (2001).  

The veteran's service-connected postoperative abdominal 
disorder has been continuously rated by the RO as 60 percent 
disabling under Diagnostic Code 7328, since September 1949 
except for periods of VA hospitalization during which 
increased compensation pursuant to 38 C.F.R. § 4.30 (2001) 
was warranted.  

The Board observed that ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342 and 7345 to 7348, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code, which reflects 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2001).  

Resection of the small intestines is rated at a maximum 60 
percent disabling when there is marked interference with 
absorption and nutrition manifested by severe impairment of 
health objectively supported by examination findings, 
including material weight loss.  It must be noted that the 
criteria for a 20 percent rating for small intestine 
resection include diarrhea and anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7328.  Resection of the large intestines is 
rated a maximum 40 percent disabling when there are severe 
symptoms, objectively supported by examination findings.  
Diagnostic Code 7329.  

Ulcerative colitis productive of severe disability, with 
numerous attacks a year and malnutrition, and with only fair 
health during remission warrants a 60 percent rating.  
Pronounced disability, resulting in marked malnutrition, 
anemia and general debility, or with serious complications 
such as liver abscess, warrants a 100 percent rating.  
Diagnostic Code 7323.  

A fistula of the intestine, persisting, or after attempt at 
operative closure warrants a 100 percent rating when 
manifested by copious and frequent fecal discharge, and a 60 
percent rating when manifested by constant or frequent fecal 
discharge.  Slight and frequent discharge warrant a 30 
percent rating.  When healed, rate for peritoneal adhesions.  
Diagnostic Code 7320.  

The provisions of 38 C.F.R. § 3.321(b)(1) require that 
consideration be given to whether the veteran's case is an 
exceptional one, namely one where the schedular evaluation is 
found to be inadequate.  If so, the case is to be submitted 
by the RO to the Chief Benefits Director, or the Director, 
Compensation and Pension Service, who is authorized to 
approve an extraschedular evaluation commensurate with the 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  

Service connection is in effect for postoperative residuals 
of resection of the large and small intestines.  The current 
60 percent rating is the maximum schedular rating for 
resection of either the large or small intestines; however, 
as noted above, a 100 percent schedular rating is provided by 
Diagnostic Code 7323 for ulcerative colitis when the disorder 
is pronounced and results in marked malnutrition, anemia and 
general debility, all with serious complications such as 
liver abscess.  The evidence in this case tends to show that 
the veteran's weight has remained relatively stable with no 
evidence of any significant weight loss that can be 
attributed to his service-connected disability.  On his most 
recent VA examinations, the veteran has demonstrated no 
clinical evidence of fistula, malnutrition, anemia or other 
evidence of debility.  The veteran's predominant symptom 
attributable to his service-connected disability is constant 
diarrhea, which is contemplated by the disability evaluation 
currently assigned.  Therefore, although the veteran has 
experienced significant disability since service as a result 
of manifestations of his service-connected disability, the 
provisions for a 100 percent rating under any of the 
applicable diagnostic codes are not met.  The recent evidence 
does not show that his condition is pronounced, that he 
suffers from anemia, is markedly malnourished or that he has 
such complications as liver abscess or a fistula.  

For the above-stated reasons the Board finds that the 
preponderance of the evidence is against an increased rating 
for the veteran's service-connected digestive disorder 
disability.  However, there are provisions for an 
extraschedular rating when the schedular ratings are found to 
be inadequate.  The basis for such a determination is that an 
exceptional or unusual disability picture with related 
factors such as a need for frequent periods of 
hospitalization or marked interference with employment so 
that application of the regular schedular standards is 
impractical.  38 C.F.R. § 3.321(b)(1).  The evidence does not 
show that the veteran has needed frequent periods of 
hospitalization in recent years for his digestive system 
disorder.  Moreover, the Board finds that there is not marked 
interference with employment from this disorder.  In this 
regard, the veteran worked for many years as a self-employed 
door-to-door salesman until January 1997.  There is no 
indication in the clinical record that that veteran's 
service-connected digestive system disability in any way 
affected his employment.  The veteran's service-connected 
disorder thus does not present an unusual disability picture 
that is not encompassed by the schedular rating assigned.  
Therefore, referral to compensation and pension service for 
an increased rating, on an extraschedular basis, is not 
warranted.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find that the evidence is proximately balanced 
as to warrant its application.  


ORDER

Service connection for a heart disorder secondary to a 
service-connected abdominal disorder is denied.  

Entitlement to an increased evaluation for residuals of a 
ruptured appendix with resection of the ileum, status post 
ileocolostomy, with multiple adhesions and laparotomy scars 
is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

